Citation Nr: 1815370	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. from April 1965 to January 1967.  His service included deployment to the Republic of Vietnam.  He is in receipt of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2017).

The issues on appeal were last adjudicated in February 2014 and April 2015 statements of the case (SOCs).  Since then, VA obtained and associated with the claims file additional VA treatment records; however, they are not pertinent to the issues to be decided herein.  Accordingly, remand is not required for initial AOJ consideration of this evidence.  38 U.S.C. § 7105(e) (2014). 

The appeal previously included a claim for entitlement to an effective date prior to July 10, 2007 for the award of service connection for ischemic heart disease.  See April 2011 rating decision; May 2011 notice of disagreement; see 38 U.S.C. § 7105(a).  In a February 2014 SOC, the RO granted an earlier effective date of May 11, 2006.  The Veteran did not perfect this issue to the Board.  See March 2014 VA Form 9; AB v. Brown, 6 Vet. App. 35 (1993) (a claimant may limit the scope of their substantive appeal).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in an October 2007 rating decision on the basis it was not incurred in or caused by military service.  The Veteran did not appeal this decision.  

2.  Evidence received since the October 2007 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for bilateral hearing loss.

3.  Exposure to combat-related acoustic trauma in service is conceded.

4.  The Veteran's current bilateral hearing loss was not incurred in, and is not otherwise related to, his military service, to include combat-related acoustic trauma.

5.  The Veteran's current tinnitus was not incurred in, and is not otherwise related to, his military service, to include combat-related acoustic trauma.

6.  The Veteran's hypertension is not secondary to his service-connected ischemic heart disease.

7.  The Veteran does not have a current diagnosis of a psychiatric disorder.

8.  The Veteran's erectile dysfunction is not related to his military service and is not secondary to his service-connected ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2017).

6.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Request to Reopen 

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for bilateral hearing loss was denied in an October 2007 rating decision on the basis it was not incurred in or caused by military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the last final denial in October 2007, the Veteran submitted a medical opinion authored by Dr. J.E. that indicates his current bilateral hearing loss is etiologically related to his military noise exposure.  Private treatment record (8/29/2012).  As this evidence was not before VA or considered in the prior denial, it is new.  As this evidence provides favorable evidence as to the existence of a nexus between the current disability and active service, it is also material.  Accordingly, new and material evidence has been received.  The request to reopen the prior denial is granted.  38 C.F.R. § 3.156.  To this limited extent only, the appeal is granted.  

The RO has previously reopened the claim and considered all new and material evidence in the first instance.  See, e.g., April 2015 SOC.  Accordingly, the Board will proceed to adjudicate the reopened claim on the merits; the Veteran is not prejudiced by this action.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted on a presumptive basis for certain enumerated diseases that the Secretary has found to be associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  As the evidence pertaining to both claims overlaps, the Board will address them concurrently.  For the reasons that follow, the Board finds that service connection is not warranted for either disability.

The Veteran has current diagnoses of bilateral hearing loss and tinnitus.  See, e.g., July 2013 VA examination report.  Objective testing confirms the hearing loss is considered a disability for VA purposes.  38 C.F.R. § 3.385.  

The Veteran asserts hearing loss and tinnitus were caused by combat-related acoustic trauma while serving in the Republic of Vietnam.  His military personnel records confirm service in the Republic of Vietnam and that he participated in combat.  Acoustic trauma related to such service is conceded.  

A review of his service treatment records (STRs) shows no complaints, treatment, or diagnoses related to hearing loss or tinnitus.  Puretone threshold testing conducted during the January 1967 entrance examination and April 1965 separation examination showed hearing within normal limits.  Clinical evaluation of the ears on those examinations returned normal, as well.  On the Report of Medical History completed in conjunction with the separation examination, the Veteran checked "no" to running ears and ear, nose or throat trouble.

The Veteran underwent a VA examination in July 2007.  He described combat-related noise exposure in the military, occupational noise exposure from farming and the use of power tools, and recreational noise exposure from hunting with rifles and shotguns.  He reported ear protection was frequently used with his occupation and sometimes used during hunting.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  In an August 2007 addendum, examiner opined that it was less likely than not that military noise exposure contributed to the current diagnoses.  The examiner reasoned that the Veteran's STRs contained no complaints of tinnitus or hearing difficulty and his January 1967 separation examination showed normal hearing.  The examiner also noted a history of post-service occupational and recreational noise exposure.

In August 2012, the Veteran sought treatment from Shea Ear Clinic.  He reported that he has had subjective hearing loss since 1966 after being exposed to gunfire and explosions during the Vietnam War.  The hearing loss has been gradually progressive, and he receives hearing aids through VA.  He has also had constant tinnitus in both ears since 1965, but this condition has not been treated.

In September 2012, Dr. J.E. of the Shea Ear Clinic opined that the Veteran's hearing loss and tinnitus were directly related to the acoustic trauma he sustained while on active duty in Vietnam in 1966.  No rationale was provided.  Private treatment record (9/10/2012).

The Veteran underwent another VA examination in July 2013.  Again, bilateral sensorineural hearing loss and tinnitus were diagnosed.  In a September 2013 addendum, an examiner opined it was less likely than not the Veteran's sensorineural hearing loss and/or tinnitus were incurred in or caused by in-service noise exposure or any other in-service event.  The examiner reasoned that the separation audiogram was normal and there was no complaint of tinnitus on the exam.  The examiner added that remote noise exposure does not cause delayed onset hearing loss and/or tinnitus. 

The Board has considered the Veteran's lay statements.  He is competent to relate experiencing a decrease in hearing acuity during service because it is a readily observable symptom.  He is also competent to relate the onset of tinnitus during service for the same reason.  There is nothing apparent in the record that would diminish his credibility.  The Board finds these assertions to be outweighed by his contemporaneous statements made during the April 1967 separation examination wherein he explicitly denied experiencing running ears or ear, nose, or throat trouble.  Thus, his statements do not establish the onset of such symptomology during service.

The September 2012 opinion by Dr. J.E. weighs in favor of a nexus to service; however, the doctor provided no rationale and, therefore, the opinion is afforded minimal probative value.  The August 2007 and September 2013 addendum opinions offered by VA examiners weigh against a nexus to service.  Contrary to Dr. J.E., the VA examiners provided a thorough rationale to support their conclusions.  Considered together, the opinions are probative because they considered the Veteran's statements, current and historical medical evidence, and medical literature.  The Board finds these opinions outweigh the medical opinion provided by Dr. J.E., which, again, was of limited probative value due to a lack of a rationale.

The Board has considered whether service connection is warranted on a presumptive basis for chronic diseases.  38 C.F.R. § 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (sensorineural hearing loss and tinnitus are both considered chronic diseases for the purposes of § 3.309(a)).  The evidence does not show that either disability manifest to a degree of 10 percent or more within a year of separation from service; therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The Board has considered whether service connection is warranted based on a continuity of symptomatology framework.  38 C.F.R. § 3.303(b).  The credible evidence does not show that either disability was noted during service or during the presumptive period.  The Veteran's favorable statements in support of such a finding were determined to be outweighed by his contemporaneous statements made during his separation examination.  Given that neither disability was noted during service or during the presumptive period, the continuity of symptomatology framework is not for application.

The Board recognizes that the Veteran is a combat veteran.  38 U.S.C. § 1151; 38 C.F.R. § 3.304(d).  This does not absolve him of the requirement of demonstrating a causal nexus between his current disabilities and active service.  Reeves, 682 F.3d 998-99.  His lay statements asserting the onset of symptomology during service were determined to be outweighed by contemporaneous statements he made during his separation examination.  The other evidence of record weighs against a causal nexus.

In sum, the evidence weighs against a finding that the current sensorineural hearing loss and tinnitus were incurred in, or are otherwise related to, active military service, to include exposure to combat-related acoustic trauma, which was conceded.  As a result, service connection is not warranted based on a direct theory of entitlement.  Service connection is also not warranted on a presumptive basis for chronic diseases.  

Hypertension 

The Veteran seeks service connection for hypertension.  He has specifically asserted that it is related to his service-connected ischemic heart disease.  For the reasons that follow, the Board finds that service connection is not warranted.

The evidence shows the Veteran has a current diagnosis of hypertension that is treated with medication and is well-controlled.  The Veteran asserts his hypertension is secondary to his service-connected ischemic heart disease.  This theory of entitlement was adequately addressed in a February 2011 VA examination.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the hypertension is less likely than not caused or aggravated by the Veteran's ischemic heart disease.  She provided a cogent rationale for this opinion and explained that the onset of hypertension was in 2001.  The Veteran was not treated for hypertension following his 1998 myocardial infarction because his blood pressure was not and had not been elevated.  Further, he had been on oral medication for his elevated lipids condition since prior to 1997.  The examiner opined that the hypertension was more likely related to the cholesterol elevation atherosclerotic process; his greater than 30-year history of smoking a pack and a half per day; his more recent chronic obstructive pulmonary disease (COPD) and; his continued lipid elevation.

Outside of the Veteran's own lay statements, there is no evidence linking hypertension to his service-connected ischemic heart disease.  The Veteran is not service-connected for COPD.  The Veteran's lay statements regarding a causal relationship between his service-connected ischemic heart disease and hypertension are not competent because he does not possess the requisite medical training or expertise to make such a determination.  Jandreau, 492 F.3d at 1377.  Rather, the VA medical opinion is competent and highly persuasive on this matter.  

Neither the Veteran nor his representative has otherwise asserted, nor does the competent evidence, show that hypertension manifested in service or within a year of discharge; or, that it is directly related to service.  38 C.F.R. § 3.303, 3.307, and 3.309.  Service connection for hypertension is not warranted.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD.  For the reasons that follow, the Board finds that service connection is not warranted.

In his July 2012 claim, the Veteran described experiencing current psychiatric symptoms such as an inability to complete day-to-day activities, irritability, fatigue, nightmares, survivor's guilt, and a tendency to isolate himself from others.  He asserted that he has depression/anxiety secondary to his service-connected ischemic heart disease and PTSD secondary to his combat-related service in Vietnam.  He also completed a VA Form 21-0781, describing two stressor incidents from his service in Vietnam that he believes have caused his PTSD.

The Veteran underwent a VA examination in July 2013.  The examiner concluded the Veteran did not meet the criteria for any mental illness according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, text revision (1994) (DSM-IV-TR).  The examiner explained that the Veteran denied current symptoms of anxiety, depression, or additional symptoms of PTSD - his prior July 2012 statements were acknowledged.  He had no history of psychiatric problems.  He did not provide more specific detail into his Vietnam experiences.  While he did serve in Vietnam under what was most likely dangerous and life threatening circumstances, the Veteran did not display any current symptoms and did not indicate a history indicative of psychosocial impairment.  

A review of the remaining evidence of record does not reveal a current diagnosis of an acquired psychiatric disorder.  The Veteran's statements indicating that he has depression, anxiety, and PTSD are not competent because he does not possess the requisite medical training or expertise to make such a determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In sum, the evidence does not show the Veteran has a current disability.  In the absence of a current disability, there can be no valid claim for service connection.  38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for an acquired psychiatric disorder is not warranted.

Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction (claimed as sexual dysfunction).  For the reasons that follow, the Board finds that service connection is not warranted.

The medical evidence does not reveal a formal diagnosis for this condition.  The Veteran is competent to describe the symptom of sexual dysfunction or erectile dysfunction.  Jandreau, 492 F.3d at 1377.  To this limited extent, there is evidence of a current disability.  There is no evidence linking his claimed condition to service.  Outside of his own lay statements, there is also no evidence linking the claimed condition to his service-connected ischemic heart disease.  The Board finds those statements are not competent because the Veteran does not possess the requisite medical training or expertise to make such an etiological determination.  Jandreau, 492 F.3d at 1377.  Given the foregoing, VA does not have a duty to assist the Veteran in substantiating this claim by providing a medical examination or opinion.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

In sum, the evidence does not show the Veteran's current sexual dysfunction and/or erectile dysfunction is related to service or proximately caused or aggravated by his service-connected ischemic heart disease.  Accordingly, service connection for erectile dysfunction (claimed as sexual dysfunction) is not warranted.


ORDER


The claim of entitlement to service connection for bilateral hearing loss is reopened; to this limited extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD, is denied.

Service connection for erectile dysfunction is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


